                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE



 UNITED STATES OF AMERICA                     )
                                              )
 vs.                                          )    CASE NO. 3:14-CR-00129
                                              )             JUDGE REEVES
 BOBBY McKINNEY                               )



                             MEMORANDUM AND ORDER


       This matter is before the court on defendant’s pro se motion to suspend payment of

restitution until his release from prison [R. 41]. In support of his motion, defendant states

that he has been transferred the Bureau of Prisons facility at Danbury, Connecticut, and his

job prospects are limited.

       On September 11, 2015, defendant was sentenced to 120 months imprisonment for

distribution of child pornography. He was ordered to pay $3,000.00 in restitution to the

victims of the offense.

       Defendant is not disputing the total amount of restitution ordered by the court; rather

he challenges his payment schedule under the Inmate Financial Responsibility Program, a

program administered by the Bureau of Prisons. A defendant raising a challenge under this

program must first exhaust his administrative remedies. Urbina v. Thomas, 270 F.3d 292,

295 n.1 (6th Cir. 2001) (noting that “the Bureau of Prisons should be given the opportunity

to consider the application of its policy . . . before the matter is litigated in the federal

courts”). The Bureau of Prisons has defined processes by which a federal prisoner may
“seek formal review of an issue relating to any aspect of his confinement.” 28 C.F.R. §

542.10. Defendant does not indicate that he has pursued these remedies. Only after

exhausting them may he properly litigate his claim in court. Accordingly, the court finds

that defendant’s motion to suspend payment of restitution until his release from prison [R.

41] is premature. The motion is DENIED. The clerk of the court is directed to forward a

copy of this order to the Defendant’s last known address.

      IT IS HEREBY ORDERED.


                                          _______________________________________
                                            ____
                                               _______________
                                                             ________
                                                                    _______
                                                                          ____
                                           UNITED
                                           UNITED STATES
                                                   STAATESS DISTRICT
                                                            DIS   CT JUDGE
                                                              STRIC




                                            2
